Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2020

                                      No. 04-19-00880-CV

                                  EW WELLS GROUP, LLC.,
                                        Appellant

                                                 v.

                            FONG SINN CONSTRUCTION, LLC.,
                                       Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI11489
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On December 19, 2019, appellant filed in this court and the trial court a “Notice of
Accelerated Appeal” from a default judgment dated October 21, 2019. On January 7, 2019,
because it appeared that appellant’s notice of appeal was untimely filed, we ordered appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction. On January 9, 2019,
appellant responded to our order and filed an amended notice of appeal stating this is a restricted,
not accelerated, appeal. Because appellant’s notice of restricted appeal was timely filed within
six months of the judgment appealed from, we have jurisdiction to hear this appeal. Accordingly,
it is ORDERED that appellant’s brief is due no later than thirty (30) days from the date of this
order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court